DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,158,344. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of Patent No. 11,158,344 contain every element of claims 21-40 of the instant application and thus anticipate or would have been obvious over,  the claims of the instant application. Claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

7.	Claims 21-23, 27, 30, 31-33, 37, and 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2016/0092561, hereinafter Liu), in view of Izo et al. (US Patent 8,737,817, hereinafter Izo), and further in view of St. Jacques (US Publication 2013/0117677).
Regarding claim 21, Liu discloses a computer-implemented method, comprising: 	receiving first video data (Liu, fig. 6, par. 0077, a sequence of video frames, i.e., first video data); 
receiving second video data (Liu, fig. 6, par. 0077, a sequence of video frames, i.e., second video data and corresponding metadata for the video; par’s 0050 and 0071, video frames may be captured at different date and time and received from multiple video sessions); 
determining a first theme associated with a first candidate theme, the first theme corresponding to a likelihood that the first candidate theme is associated with both the first video data and the second video data; determining a second theme associated with a second candidate theme, the second theme corresponding to a likelihood that the second candidate theme is associated with both the first video data and the second video data (Liu, fig. 2, par’s 0052 and 0053, par. 0077 through par. 0079, prioritizing and classifying groups of video frames by analyzing metadata and/or frame content wherein metadata relates to characteristics including face data, landmark/scene data, see par. 0008, and wherein frame content may be analyzed based on specific important scenes that have faces in them, see par’s 0053 and 0060; this indicates determining a first theme associated with people theme based on face detection and a second theme associated with memorial event based on detected landmarks/scenes); 
determining a first group of video clips to include in a video summarization, the first group of video clips associated with at least a portion of the first video data and a portion of the second video data (Liu, fig. 2, par’s 0052 and 0053, summarize the video using the prioritization and the theme/topic classification, the summarized video is seen as comprising first group of video clips); and 
generating the video summarization using a theme and the first group of video clips (Liu, fig. 2, par’s 0052 and 0053, generating the summarized video using the prioritization and the theme/topic classification, the summarized video includes the first group of video clips).
Although Liu discloses the first candidate theme and the second candidate theme are associated with both the first video data and the second video data, Liu does not explicitly disclose:
determining a first theme score associated with a first candidate theme, the first theme score corresponding to a likelihood that the first candidate theme is associated with source video data; determining a second theme score associated with a second candidate theme, the second theme score corresponding to a likelihood that the second candidate theme is associated with source video data;
based at least in part on the first theme score and the second theme score, selecting the first candidate theme as a theme.
Izo discloses:
determining a first theme score associated with a first candidate theme, the first theme score corresponding to a likelihood that the first candidate theme is associated with source video data; determining a second theme score associated with a second candidate theme, the second theme score corresponding to a likelihood that the second candidate theme is associated with source video data (Izo, claims 3 and 11, determining a set of semantic features from the content features of the source video, the semantic features describing one or more topics/themes; determining feature scores for a plurality of topics/themes, i.e., a first theme score and a second theme score, wherein a feature score is upon the semantic features that describes the corresponding topic/theme, and indicates how closely the source video matches the topic/theme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Izo’s features into Liu’s invention for selecting the best fit theme among candidate themes associated with a source video.
Liu-Izo does not explicitly disclose:
based at least in part on the first theme score and the second theme score, selecting the first candidate theme as a theme.
Jacques discloses:
based at least in part on the first theme score and the second theme score, selecting the first candidate theme as a theme (Jacques, par. 0032, the topic/theme model can be utilized to estimate a probability score reflecting how accurately each topic/theme in the model describes the text content. Select a topic/theme having the highest probability score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacques’ features into Liu-Izo’s invention for selecting the best fit theme among candidate themes associated with a source video.

Regarding claim 22, Liu-Izo-Jacques discloses the computer-implemented method of claim 21, wherein determining the first theme score is based at least in part on analyzing contents of the first video data and the second video data (Liu, fig. 2, para’s 0052, 0053, 0077-0079, prioritizing and classifying groups of video frames by analyzing metadata and/or frame content wherein metadata relates to characteristics including face data, landmark/scene data, see para. 0008, and wherein frame content may be analyzed based on specific important scenes that have faces in them, see para’s 0053 and 0060).

Regarding claim 23, Liu-Izo-Jacques discloses the computer-implemented method of claim 21, further comprising: determining that the first theme score is greater than the second theme score (Jacques, par. 0032, the topic/theme model can be utilized to estimate a probability score reflecting how accurately each topic/theme in the model describes the text content. Select a topic/theme having the highest probability score).
The motivation and obviousness arguments are the same as claim 21.

Regarding claim 27, Liu-Izo-Jacques discloses the computer-implemented method of claim 21, further comprising: 
determining, based at least in part on contents of the first video data, a first time associated with the first video data (Liu, par’s 0050 and 0071, video frames may be captured at different date and time and received from multiple video sessions; determine a first time associated with the first video data based on captured date and time); 
determining, based at least in part on the contents of the first video data, a first geographic location associated with the first video data (Liu, para’s 0008-0012, 0036,  0045, and 0059, identifying that metadata corresponding to captured video frames comprises location information; determine a first geographic location based on location information); 
identifying an event associated with the first time and the first geographic location (Liu, par. 0053, determining that metadata indicates segments of video that have location information, time information, or features/faces in them, i.e., event that includes the information); 
determining a second time associated with the event (Liu, par’s 0050 and 0071, video frames may be captured at different date and time and received from multiple video sessions, i.e., determining a second time associated with the event); 
determining a second geographic location associated with the event (Liu, para’s 0008-0012, 0036, 0045, and 0059, identifying that metadata corresponding to captured video frames comprises faces and location information, i.e., a second geographic location); 
determining that the second time is within a time threshold of the first time (Liu, at least par’s 0050 and 0071, the second time is within a time threshold of the first time); and
determining that the second geographic location is within a distance threshold of the first geographic location (Liu, par. 0008 through par. 0012, par. 0036, par. 0045, par. 0059, the second location can be in the same scene with the first location), wherein determining the first theme score further corresponds to identifying the event, determining that the second time is within the time threshold of the first time, and determining that the second geographic location is within the distance threshold of the first geographic location (Izo, claims 3 and 11, determining a set of semantic features from the content features of the source video, the semantic features describing one or more topics/themes; determining feature scores for a plurality of topics/themes, i.e., determine a first theme score, wherein a feature score is upon the semantic features that describes the corresponding topic/theme, and indicates how closely the source video matches the topic/theme; Jacques, par. 0032, the topic/theme model can be utilized to estimate a probability score reflecting how accurately each topic/theme in the model describes the text content).
The motivation and obviousness arguments are the same as claim 21.

Regarding claim 30, Liu-Izo-Jacques discloses the computer-implemented method of claim 21, further comprising: 	determining, based at least in part on the theme and the first group of video clips, a structure of the video summarization, the structure indicating an order of the first group of video clips, wherein generating the video summarization further uses the structure (Liu, para. 0107, Summarization/highlights generator module may be use to or may automatically suggest or provide summarization or highlight video based on the video content and video metadata. For example, the summarization/highlights generator module may obtain or receive video prioritization and/or classification metadata, i.e., theme/topic determination, and remove or organize portions of the video according to the metadata such that a reduced-length video is generated, i.e., determining a structure that indicates an order of the first video clip; fig. 2, para’s 0052-0053, generating the summarized video using the prioritization and the theme/topic classification, the summarized video includes the first video clips).
Regarding claims 31-33, 37, and 40, these claims comprise limitations substantially the same as claims 21-23, 27, 30; therefore they are rejected for the same reasons set forth.

8.	Claims 24, 25, 34 and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu-Izo-Jacques, as applied to claims 21 and 31 above, in view of Newman et al. (US Publication 2016/0029105) (hereinafter Newman).
Regarding claim 24, Liu-Izo-Jacques discloses the computer-implemented method of claim 21, further comprising: 
determining a first video clip included in the first video data (Liu, fig. 5, par. 0070 through par. 0075, receiving sequences of frames/clip, i.e., a first video clip, in the first video data, the sequences may be from the same video session or from multiple different video sessions); 
determining a first priority metric corresponding to the first video clip (Liu, fig. 5, par. 0070 through par. 0075, segments of the video may be prioritized based at least in part on the metadata-based prioritization data and the content-based prioritization data. For example, the metadata-based prioritization data and the content-based prioritization data may be used to prioritize segments of the video, a rank/core, i.e., a first priority metric, may be output for segments of the video according to the prioritization); 
determining a second video clip included in the second video data (Liu, fig. 5, par. 0070 through par. 0075, receiving sequences of frames/clip, i.e., a second video clip, in the second video data, the sequences may be from the same video session or from multiple different video sessions); 
determining a second priority metric corresponding to the second video clip (Liu, fig. 5, par. 0070 through par. 0075, segments of the video may be prioritized based at least in part on the metadata-based prioritization data and the content-based prioritization data. For example, the metadata-based prioritization data and the content-based prioritization data may be used to prioritize segments of the video, a rank/score, i.e., a second priority metric, may be output for segments of the video according to the prioritization); 
determining a second group of video clips associated with at least a portion of the first video data and the second video data, the second video clips having a priority metric exceeding a threshold and including the first video clip and the second video clip (Liu, fig. 1, par. 0051 through par. 0053, video summarizer determines group of video items, i.e., second video clips based on results of prioritization/scores of prioritizer and classifier of video data, i.e., determining score of second video clips meeting a threshold and including the first video clip and the second video clip);
ranking the second group of video clips, wherein the ranking further comprises determining that the first priority metric exceeds the second priority metric and ordering the first video clip ahead of the second video clip (Liu, par. 0103, ranking of video content can be provided; a score/prioritization can also be used to determine the priority of clips in an auto-generated summary clip); and
selecting the first group of video clips from the second group of video clips (Liu, par. 0103, ranking of video content can be provided; a score/prioritization can also be used to determine the priority of clips in an auto-generated summary clip, i.e., selecting clips based on scoring).
Liu-Izo-Jacques does not explicitly disclose the first group of video clips including the highest ranked of the second group of video clips. 
Newman discloses the first group of video clips including the highest ranked of the second group of video clips (Newman, par. 0052, best scenes can be ranked based on activities with which they are associated, based on metadata associated with the best scenes, characteristics associated with the best scenes, or any other suitable criteria. For example, best scenes associated with jumps or crashes can be ranked higher than best scenes associated with sitting down or walking. Generating a video summary can include identifying and including the highest ranked best scenes in the video summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Newman’s features into Liu-Izo-Jacques’ invention for effectively generating video clips according to a specific criteria.

Regarding claim 25, Liu-Izo-Jacques-Newman discloses the computer-implemented method of claim 24, further comprising:
selecting a first subgroup of the second group of video clips associated with the first video data (Liu, fig. 1, par. 0051 through par. 0053, the second group of video clips is associated with the first video data and the second data; selecting a first subgroup of the second group of video clips associated with the first video data is well known in the art);
selecting a second subgroup of the second group of video clips associated with the second video data (Liu, fig. 1, par. 0051 through par. 0053, the second group of video clips is associated with the first video data and the second data; selecting a second subgroup of the second group of video clips associated the second video data is well known in the art).
defining the first group of video clips as including the first subgroup and the second subgroup (Liu, fig. 1, par. 0051 through par. 0053, defining the first subgroup of video clips second to be a subset or the second group of video clips is well known in the art).
The motivation and obviousness argument are the same as claims 21 and 24. 
Regarding claims 34 and 35, these claims comprise limitations substantially the same as claims 24 and 25; therefore they are rejected for the same reasons set forth.

9.	Claims 26 and 36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu-Izo-Jacques, as applied to claims 21 and 31 above, in view of Qiao (US Publication 2011/0072011), and further in view of Shetty et al. (US Publication 2016/0070962) (hereinafter Shetty).
Regarding claim 26, Liu-Izo-Jacques discloses the computer-implemented method of claim 21. 
Liu-Izo-Jacques does not explicitly disclose:
determining a first characteristic associated with the theme;
determining that the first characteristic is included in a first portion of the first annotation data, the first portion of the first annotation data corresponding to a first portion of the first video data;
determining that the first characteristic is not included in a second portion of the first annotation data, the second portion of the first annotation data corresponding to a second portion of the first video data;
determining a first score associated with the first portion of the first annotation data; determining a second score associated with the second portion of the first annotation data, the second score lower than the first score; and 
selecting the first portion of the first video data to include in the first group of video clips.
Qiao discloses:
determining a first characteristic associated with the theme (Qiao, fig. 4, par. 0032, each theme may be associated with at least one theme element; one or more words which are related to and/or provide examples of the theme, where the correlation between the themes and respective theme elements may be stored in theme element database, i.e., determining a first characteristic associated with the theme);
determining that the first characteristic is included in a first portion of the first annotation data, the first portion of the first annotation data corresponding to a first portion of the first video data (Qiao, fig. 3B, par. 0033, each theme element may be associated with an attribute of the content, i.e., the first annotation data);
determining that the first characteristic is not included in a second portion of the first annotation data, the second portion of the first annotation data corresponding to a second portion of the first video data (Qiao, fig. 3B, par. 0045, if a plurality of instances of the at least one theme element, e.g., a plurality of instances of only one theme element, at least one instance of a first theme element and at least one instance of a second theme element, etc. are not found in the text content);
determining a first score associated with the first portion of the first annotation data (Qiao, fig. 2, par’s 0033 and 0034, determining a first score associated with the first portion of the attribute data data); 
determining a second score associated with the second portion of the first annotation data, the second score lower than the first score (Qiao, fig. 2, par’s 0033 and 0034, determining a second score associated with the second portion of the attribute data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qiao’s features into Liu-Izo-Jacques’ invention for generating the best relevant video summary by prioritizing video portions according to a specific criteria.
Liu-Izo-Jacques-Qiao does not explicitly disclose:
determining that the second score lower than the first score; and selecting the first portion of the first video data to include in the first group of video clips.
Shetty discloses:
determining that the second score lower than the first score; and selecting the first portion of the first video data to include in the first group of video clips (Shetty, par. 0064, video summary module generates relevance scores for each segment in the relevant videos and selects the highest-scoring representative frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shetty’s features into Liu-Izo-Jacques-Qiao’s invention for generating the best relevant video summary.
Regarding claim 36, this claim comprises limitations substantially the same as claim 26 therefore it is rejected for the same reasons set forth.

10.	Claims 28, 29, 38, and 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu-Izo-Jacques, as applied to claims 21 and 31 above, in view of Gupta et al. (US Publication 2010/0061587, hereinafter Gupta) and further in view of Loui (US Publication 2004/0208365).
Regarding claim 28, Liu-Izo-Jacques discloses the computer-implemented method of claim 21.
Liu-Izo-Jacques does not explicitly disclose: 
determining first data representing the first video data;
determining second data representing a second video summarization;
determining that the first data is substantially similar to the second data; 
determining that a second theme is associated with the second video summarization; and 
based at least in part on determining that the second theme is associated with the second video summarization, selecting the second theme as the theme. 
Gupta discloses:
determining first data representing the first video data;
determining second data representing a second video summarization;
determining that the first data is substantially similar to the second data (Gupta, par. 0015, a difference between one or more color histograms may be used to compare one or more videos.  Furthermore, one or more color histograms may be categorized into one or more bins based at least in part on luminance values associated with the histograms.  For example, a color histograms with 32 luminance bins and 16 bins for each chrominance channel may be computed for one or more frames of one or more videos, such as one or more videos that may be compared.  In this example, a first and second video may be determined to be matches if a comparison of their respective color histograms achieves a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta’s features into Liu-Izo-Jacques’s invention for effectively matching two video content items based on a similarity between histograms of each respective video content item.
Liu-Izo-Jacques-Gupta does not explicitly disclose:
determining that a second theme is associated with the second video summarization; and based at least in part on determining that the second theme is associated with the second video summarization, selecting the second theme as the theme.
Loui discloses determining that a second theme is associated with the second video summarization; and based at least in part on determining that the second theme is associated with the second video summarization, selecting the second theme as the theme (Loui, claim 4, the block-based histogram technique comprises analyzing the events for content by dividing the images into a plurality of blocks and grouping the images into subject grouping based on block-based histogram correlation which includes computing a color histogram of each block and computing a histogram intersection value which determines the similarity between blocks, thereby refining and improving the overall classification and subject grouping of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Loui’s features into Liu-Izo-Jacques-Gupta’s invention for effectively identifying a video theme subject based on analysis of multiple video content with similar histogram.

Regarding claim 29, Liu-Izo-Jacques-Gupta-Loui discloses the computer-implemented method of claim 28, wherein: the first data comprises first histogram data; and the second data comprises second histogram data (see Gupta, par. 0015, first and second histogram).
The motivation and obviousness arguments are the same as claim 28.

Regarding claim 38 and 39, these claims comprise limitations substantially the same as claims 28 and 29; therefore they are rejected for the same reasons set forth.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484